Citation Nr: 0201191	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  01-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus at L5-S1, currently 
evaluated as 60 percent disabling.

2.  Entitlement to service connection for dysthymia and 
adjustment reaction secondary to service-connected post-
operative residuals of a herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for obesity secondary 
to service-connected post-operative residuals of a herniated 
nucleus pulposus at L5-S1.

4.  Entitlement to service connection for diabetes mellitus 
secondary to service-connected post-operative residuals of a 
herniated nucleus pulposus at L5-S1.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea 
secondary to service-connected post-operative residuals of a 
herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 decision by the RO 
which, in pertinent part, denied the veteran's claim for an 
increased rating for service-connected post-operative 
residuals of a herniated nucleus pulposus at L5-S1, and also 
denied his claims for service connection for dysthymia, 
adjustment reaction, obesity, diabetes mellitus, and sleep 
apnea secondary to that disorder.

In September 2001, while the appeal of the RO's October 1999 
decision was pending, the Board entered a decision granting 
the veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran has not withdrawn his appeal 
with respect to the increased rating and service connection 
issues addressed in the October 1999 decision, however.  
Consequently, those issues remain in appellate status.  (If 
the veteran wishes to withdraw one or more of those claims 
from appeal, he should inform the RO and/or the Board of that 
fact in writing.  See 38 C.F.R. § 20.204 (2001).)

When the Board entered the decision granting TDIU in 
September 2001, the Board noted that a notice of disagreement 
with respect to the RO's October 1999 decision had been 
received in November 1999, and that a statement of the case 
(SOC) had been issued in January 2001, but that no 
substantive appeal as to that decision was thereafter filed.  
Since that time, however, records have been associated with 
the claims file which clearly show that the veteran filed a 
substantive appeal with respect to the October 1999 decision 
in March 2001, within 60 days of the date of mailing of the 
SOC.  Accordingly, an appeal of the issues addressed in that 
decision has been properly perfected for the Board's review.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2001).

The record shows that the RO, by a decision entered in August 
1990, denied the veteran's claim for service connection for a 
sleep disorder (apnea) secondary to service-connected post-
operative residuals of a herniated nucleus pulposus at L5-S1.  
The record further shows that he was notified of the RO's 
decision, and of his appellate rights, but that he did not 
initiate an appeal within one year.  As a result, that 
decision became final.  See 38 C.F.R. §§ 19.129, 19.192 
(1990).  Consequently, the question must now be addressed 
whether new and material evidence has received to reopen that 
previously denied claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2001); Jackson v. Principi, 265 
F.3d 1366, 1368-71 (2001).


REMAND

On a form appended to a VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in March 2001, the veteran 
indicated that he wished to have "a video conference hearing 
before a BVA Board member . . . at the [RO]. . . ."  To 
date, it does not appear that he has been afforded the 
opportunity for such a hearing.  Nor has he withdrawn his 
request.  Consequently, and because the claims file needs to 
be made available for review by the veteran and his attorney 
at the RO, a remand is required.  38 C.F.R. § 19.9 (2001).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board.  The veteran and his 
attorney should be notified of the date 
and time of the hearing, and the claims 
file should be made available to them 
for their review.

After the veteran and his attorney have been given an 
opportunity to appear at the hearing, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


